 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    JOHN R. KING,

           Plaintiff,
                                                    Case No. 16-cv-144-wmc
      v.

    DEPUTY ROBERT SPEARS,
    DEPUTY BRANT FOLTMAN,
    DEPUTY DAVID WALKER,
    BRANDI ANDERSON,
    DERRICK WALKER,
    SYDNEY BRYANT AND KYLE
    MCNALLY,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


           /s/                                                2/14/2019
           Peter Oppeneer, Clerk of Court                     Date




 
